         Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 1 of 11 PageID #:335




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    JAMES RUFUS,

                       Plaintiff,
                                                       Case No. 18 C 7753
                           v.
                                                       Judge John Robert Blakey
    THE CITY OF CHICAGO, et al.

                     Defendants.


                          MEMORANDUM OPINION AND ORDER

           Pro se Plaintiff James Rufus sues his employer, the City of Chicago, and

Roberto Diaz, Elizabeth Williams, and Phyllinis Easter, under 42 U.S.C. § 1983, Title

VII of the Civil Rights Act of 1964, and the Illinois Whistleblower Act (IWA), alleging

that these Defendants violated the law when they refused to promote him in

retaliation for filing a prior race discrimination lawsuit. The City has moved to

dismiss the IWA claim in Count V, [68], and the Individual Defendants have moved

to dismiss the § 1983 claims against them in Counts I, II, and III, [70]. For the

reasons explained below, this Court grants both motions and dismisses Counts I, II,

III, and V with prejudice. 1

    I.     Background

               A.     The Second Amended Complaint’s Allegations

           Plaintiff, an African American male, has, since 2010, worked as a custodian in

the City’s Department of Aviation at O’Hare International Airport. [64] at ¶¶ 5, 7.


1   The City has not moved to dismiss Count IV, Plaintiff’s retaliation claim, and that claim will proceed.
   Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 2 of 11 PageID #:336




Defendant Diaz works as an assistant commissioner for the Department; Defendant

Williams serves as a Terminal Manager for the Department; and Defendant Easter

recruits for the City’s department of human resources. Id. at ¶ 6.

      In 2017, Plaintiff filed a lawsuit alleging that the City failed to promote him to

foreman of custodians. Id. at ¶ 9. He alleges that, as a result of that lawsuit,

Williams, Easter, and Diaz harassed and subjected him to retaliation. Id. at ¶ 10.

Plaintiff asserts that Williams held a pre-disciplinary meeting with him regarding a

false report that his co-worker (David Jurich) filed against him. Id. at ¶ 11. Plaintiff

claims that Williams failed to discipline Jurich for filing the false report. Id. Plaintiff

alleges that he filed additional complaints about Defendant Williams’ behavior to the

Director of Human Resources, non-party Argentene Hrysikos, and to the Office of

Inspector General. Id. at ¶¶ 12, 14.

      Sometime in 2017, Plaintiff took the written exam in order to apply for the

position of foreman of custodians. Id. at ¶ 15. Plaintiff claims that, sometime in

August 2017, after finding out who passed the written exam, he heard Diaz comment

“I don’t want neither one of those candidates can we do the test over.” Id.

      In September 2017, Diaz interviewed Plaintiff for the foreman position. Id. at

¶ 16. In November 2017, Plaintiff went to Hrysikos’ office to inquire about his test

scores, at which time Easter stated to Plaintiff “don’t you have a pending case against

us,” and Plaintiff responded back stating “yes that’s why I want to know my results

because I might have to add this to my complaint.” Id. at ¶ 13. A couple months

later, in January 2018, Plaintiff found out that he was not chosen for the position.




                                            2
      Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 3 of 11 PageID #:337




Id. at ¶ 17. Plaintiff alleges that he was not chosen for the position because of his

race and his 2017 lawsuit. Id. Plaintiff alleges that he spoke with OIG investigators

in January 2018 to complain about Defendants’ alleged harassment and retaliation.

Id. at ¶ 18.

            B.    Procedural History

        Plaintiff initially brought suit in November 2018, [1], and amended his

complaint in June 2019, [36]. The first amended complaint purported to state claims

for violations of the equal protection clause against the individual Defendants, as well

as Title VII retaliation and violations of the IWA against the City. Id. In January

2020, upon motion by the Individual Defendants, this Court dismissed the equal

protection claims and granted Plaintiff leave to amend his claims against those

Defendants. [59].

        Plaintiff’s second amended complaint asserts renewed equal protection claims

against the individual Defendants (Count I, III, and III), as well as retaliation (Count

IV) and IWA claims (Count V) against the City. [64]. The City moved to dismiss the

IWA claim, [68], and the individual Defendants moved to dismiss the equal protection

claims against them [70]. Although the Court gave Plaintiff ample time to respond

to the motions, [82], he failed to do so.

II.     Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must provide

a “short and plain statement of the claim” showing that the pleader merits relief, Fed.

R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the claim “and the grounds




                                            3
       Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 4 of 11 PageID #:338




upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must also contain “sufficient

factual matter” to state a facially plausible claim to relief—one that “allows the court

to draw the reasonable inference” that the defendant committed the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). Thus, “threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.”       United States ex rel. Berkowitz v.

Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at

678). In evaluating a complaint under Rule 12(b)(6), this Court accepts all well-

pleaded allegations as true and draws all reasonable inferences in the plaintiff’s

favor. Iqbal, 556 U.S. at 678. This Court, however, need not accept a complaint’s

legal conclusions as true. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). While

courts construe pro se complaints liberally and hold them to a less stringent standard

than formal pleadings drafted by lawyers, the court need not credit a pro se plaintiff’s

“bald assertions or “legal conclusions.” Lehn v. Holmes, 364 F.3d 862, 872 (7th Cir.

2004).

III.     Analysis

         A.     Forfeiture

         Initially, Plaintiff’s failure to respond to Defendants’ motions to dismiss

constitutes an independent basis to dismiss the challenged claims. United States ex

rel. Kalec v. NuWave Monitoring, LLC, 84 F. Supp. 3d 793, 805 (N.D. Ill. 2015) (citing

Copeling v. Ill. State Toll Highway Auth., No. 12 C 10316, 2014 WL 540443, at *2




                                            4
   Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 5 of 11 PageID #:339




(N.D. Ill. Feb. 11, 2014)) (“By failing to respond to Defendants’ motion to dismiss . . .

Plaintiffs forfeit the issue.”). See also Kirksey v. R.J. Reynolds Tobacco Co., 168 F.3d

1039, 1041 (7th Cir. 1999) (“Our system of justice is adversarial, and our judges are

busy people. If they are given plausible reasons for dismissing a complaint, they are

not going to do the plaintiff’s research and try to discover whether there might be

something to say against the defendants’ reasoning. An unresponsive response is no

response. In effect the plaintiff was defaulted for refusing to respond to the motion to

dismiss. And rightly so.”) (citing Stransky v. Cummins Engine Co., 51 F.3d 1329, 1335

(7th Cir.1995); Teumer v. General Motors Corp., 34 F.3d 542, 545–46 (7th Cir.1994);

Harris v. City of Auburn, 27 F.3d 1284, 1287 (7th Cir.1994); Brooks v. Ferguson–

Florissant School District, 113 F.3d 903, 905 (8th Cir.1997)). Accordingly, this Court

dismisses Counts I, II, III, and V based upon Plaintiff’s failure to respond. This Court

will nonetheless address the merits of Defendants’ arguments below.

      B.     The City’s Motion

      This Court first considers the merits of the City’s motion to dismiss Plaintiff’s

IWA claim in Count V. [68]. In his second amended complaint, Plaintiff alleges that

the City refused to promote him because he complained about misconduct to the OIG

on several occasions, and that such refusal constitutes a violation of Section 15 of the

IWA. [64] at Count V. Section 15(b) of the Illinois Whistleblower Act provides that

an “Employer may not retaliate against an employee for disclosing information to a

government or law enforcement agency, where the employee has reasonable cause to




                                           5
    Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 6 of 11 PageID #:340




believe that the information discloses a violation of a state or federal law, rule or

regulation.” 740 Ill. Comp. Stat. Ann. 174/15(b). 2

       In moving to dismiss, the City argues that Section 2-201 of the Illinois Tort

Immunity Act bars Plaintiff’s claim. [68] at 3–8. That provision states:

       a public employee serving in a position involving the determination of
       policy or the exercise of discretion is not liable for an injury resulting
       from his act or omission in determining policy when acting in the
       exercise of such discretion even though abused.

745 Ill. Comp. Stat. Ann. 10/2-201. Although this section only expressly immunizes

“public employees,” Illinois courts hold that local public entities “are also clothed with

immunity if their employees are not liable for the injury resulting from their acts or

omissions.” LaPorta v. City of Chicago, 277 F. Supp. 3d 969, 997 (N.D. Ill. 2017)

(citing Arteman v. Clinton Cmty. Unit Sch. Dist. No. 15, 763 N.E.2d 756, 762–63 (Ill.

2002)); see also Love v. City of Chicago, 363 F. Supp. 3d 867, 872 (N.D. Ill. 2019);

Weiler v. Vill. of Oak Lawn, 86 F. Supp. 3d 874, 885 (N.D. Ill. 2015). To demonstrate

that immunity applies, the City must show that it engaged in both the determination

of policy and the exercise of discretion in allegedly refusing to promote Plaintiff for

complaining to the OIG. Doe I v. Bd. of Educ. of City of Chicago, 364 F. Supp. 3d 849,

866 (N.D. Ill. 2019); Love, 363 F. Supp. 3d at 872.




2Although Plaintiff does not specify whether he alleges a violation of Section 15(a) or (b), this Court
notes that Section 15(a) concerns only disclosures to a court, administrative body, legislative
commission or committee, or in “any other proceeding.” 740 Ill. Comp. Stat. Ann. 174/15(a). Because
Plaintiff’s second amended complaint makes no reference to any of these categories, this Court
presumes he intends to bring a Section 15(b) claim only.




                                                  6
   Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 7 of 11 PageID #:341




      Section 2-201 plainly applies here. Illinois courts have routinely dismissed

complaints based upon injuries caused by “[m]unicipal decisions regarding the hiring,

firing, discipline, and supervision of employees,” because such actions “are

discretionary policy decisions.” Graham v. Bd. of Educ. of City of Chicago, No. 18 C

4761, 2019 WL 215098, at *6 (N.D. Ill. Jan. 16, 2019) (dismissing the plaintiff’s claim

for intentional infliction of emotional distress premised upon the City’s initiation of

removal proceedings against her); Hill v. Cook County, 463 F. Supp. 3d 820, 847 (N.D.

Ill. 2020) (holding, on a motion to dismiss, that Section 2-201 immunized the

defendants to the extent plaintiff alleged injuries stemming from negligent hiring

decisions); Consolino v. Dart, No. 17-CV-09011, 2019 WL 4450498, at *10 (N.D. Ill.

Sept. 17, 2019) (dismissing a retaliatory discharge claim against Cook County

defendants because the “decision to fire an employee is a discretionary policy decision

even if inspired by corrupt or malicious motives”); Ellis v. City of Chicago, 272 F.

Supp. 2d 729, 735 (N.D. Ill. 2003) (dismissing the plaintiff’s retaliatory discharge

claim against the City because Section 2-201 immunized such a discretionary policy

decision).

      Here, Plaintiff’s alleged injury stems from the inherently discretionary policy

decision not to promote him to the foreman role. [64] at Count V; see Wuerffel v. Cook

Cty. Sheriff’s Office, No. 14 C 3990, 2019 WL 4674602, at *5 (N.D. Ill. Sept. 25, 2019)

(characterizing a job promotion as a discretionary policy decision under Section 2-

201). Thus, as in the above cases, Section 2-201 of the Act bars Plaintiff’s IWA claim

in Count V.




                                          7
    Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 8 of 11 PageID #:342




           C. The Individual Defendants’ Motion

       This Court next considers the Individual Defendants’ arguments in support of

their motion to dismiss. In Counts I, II, and III, Plaintiff attempts to hold the

Individual Defendants liable pursuant to 42 U.S.C. § 1983 for violations of the equal

protection clause. [64] at Counts I–III. The equal protection clause of the Fourteenth

Amendment prohibits state action that “discriminates on the basis of membership in

a protected class.” Reget v. City of La Crosse, 595 F.3d 691, 695 (7th Cir. 2010). 3 To

survive a motion to dismiss an equal protection claim, Plaintiff must plausibly allege

that: (1) the City treated him differently based upon membership in a protected class;

and (2) the City acted with discriminatory intent. Word, 946 F.3d at 396; Doe v. Bd.

of Educ. of City of Chicago, No. 19 C 00263, 2020 WL 1445638, at *6 (N.D. Ill. Mar.

24, 2020). Plaintiff’s equal protection claims fail against each Individual Defendant.

       In Count I, Plaintiff alleges that Defendant Williams “skipped Plaintiff

numerous times and prevented him from doing overtime” in retaliation for Plaintiff’s

2017 lawsuit alleging race discrimination. [64] at Count I. As this Court previously

explained in dismissing the same claims from Plaintiff’s first amended complaint

[59], the equal protection clause provides no right of action against generic retaliation

claims, but rather only against retaliation “on the basis of a protected trait or because

of [a plaintiff’s] membership in a particular class.” Boyd v. Illinois State Police, 384

F.3d 888, 898 (7th Cir. 2004); see also Locke v. Haessig, 788. F.3d 662, 672 (7th Cir.


3Under certain circumstances, the law also recognizes equal protection claims under a “class of one”
theory, which requires a showing that an employer arbitrarily treated an employee differently than
other similarly situated employees; that theory, however, is not viable in the public employment
context. Word v. City of Chicago, 946 F.3d 391, 396 (7th Cir. 2020).


                                                 8
    Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 9 of 11 PageID #:343




2015). As Boyd made clear, “retaliating against a person for filing charges of sex

discrimination is not the same as discriminating against a person on grounds of sex.”

384 F.3d at 898 (internal quotation marks omitted). Accordingly, the equal protection

clause does not recognize claims based upon retaliation for participation in litigation,

even when the litigation is based upon discrimination. Id. (holding that the plaintiff

cannot substantiate an equal protection claims because he “has not asserted that [the

defendant] retaliated against him on the basis of a protected trait or because of his

membership in a particular class, but only because of his participation in this

litigation”); see also, e.g., Schloss v. City of Chicago, No. 18 C 1880, 2019 WL 6716613,

at *4 (N.D. Ill. Dec. 10, 2019) (dismissing an equal protection claim based upon only

allegations that the defendant retaliated against the plaintiff for filing an internal

complaint and a federal lawsuit asserting sex discrimination).

         Here, as in Boyd, Plaintiff claims only that Williams retaliated against him

because he filed his lawsuit, not because of his membership in a protected class or

because he embodies a protected trait. [64] at Count I. Thus, under Boyd, Plaintiff

fails to state a cognizable equal protection claim against Williams.

         Plaintiff’s equal protection claim against Defendant Diaz (Count II) similarly

fails.   Plaintiff first asserts that Diaz, Williams’ supervisor, knew of Williams’

“harassment,” but “failed to act to prevent Williams from engaging in such act.” [64]

at Count II. To the extent Plaintiff premises his claim upon this inaction, he fails to

state a viable equal protection claim because he does not state that Diaz treated him

differently based upon his membership in a protected class. See id.; Word, 946 F.3d




                                            9
  Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 10 of 11 PageID #:344




at 396. Plaintiff also asserts in Count II that Diaz retaliated against him by “giving

him discipline without just cause” and “failing Plaintiff in the interview” for foreman

due to Plaintiff’s 2017 lawsuit and complaints to the OIG. [64] at Count II. But like

his claim against Williams, Plaintiff’s claim against Diaz fails because he does not

connect Diaz’s purported retaliation to his membership in a protected class, but

rather to his filing of a lawsuit and submissions of internal complaints. Boyd, 384

F.3d at 898. This Court therefore dismisses Count II.

      Finally, Plaintiff’s equal protection claim against Defendant Easter also falls

short. Plaintiff asserts in Count III that Defendant Easter violated the equal

protection clause by “allow[ing] Diaz to not make a decision” about the foreman

position until four months after Plaintiff’s interview and by referencing Plaintiff’s

2017 lawsuit when he asked her directly about his interview results. [64] at Count

III. These allegations fail to plausibly allege differing treatment on the basis of

Plaintiff’s membership in a protected class or embodiment of a protected trait, and

thus cannot support a viable equal protection claim. Word, 946 F.3d at 396.

IV.   Conclusion

      Based upon Plaintiff’s failure to respond to the motion to dismiss, and for the

additional reasons explained above, this Court grants the City’s partial motion to

dismiss [68], and grants the Individual Defendants’ motion to dismiss [70]. The Court

dismisses Counts I, II, III, and V of the second amended complaint with prejudice.

Count IV, alleging retaliation against the City, will proceed, and, on this claim the

parties shall complete fact discovery by 5/11/21.     The 4/13/21 telephonic status




                                          10
  Case: 1:18-cv-07753 Document #: 90 Filed: 03/22/21 Page 11 of 11 PageID #:345




conference stands. If the parties decide at any time that a settlement conference

could be productive, they should call chambers to request one, and this Court will

refer the case to the assigned Magistrate Judge for that purpose.

Dated: March 22, 2021


                                              Entered:


                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge




                                         11
